Case 0:19-cv-62430-UU Document 10 Entered on FLSD Docket 11/12/2019 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA



 CARLY BITTLINGMEYER                                           CASE NUMBER
                                                                  0:19−cv−62430−UU
                        PLAINTIFF(S)

                              v.

 AFFORDABLE DENTISTRY OF SOUTH FLORIDA
 CORP,
                                                                      DEFAULT BY CLERK F.R.Civ.P.55(a)


                      DEFENDANT(S).




                                                 Clerk's Default
       It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

 to the complaint filed herein within the time required by law.

 Default is hereby entered against defendant(s)

 Affordable Dentistry of South Florida Corp.




 as of course, on the date November 12, 2019.
                                                             Angela E. Noble
                                                             CLERK OF COURT

                                                             By /s/ Lorraine Sandelin
                                                             Deputy Clerk

 cc: Judge Ursula Ungaro
     Carly Bittlingmeyer

                                              DEFAULT BY CLERK F.R.Civ.P.55(a)

 CV−37 (10/01)
